SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to Rule 14a-12 Dynegy Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: FOR IMMEDIATE RELEASE NR11-17 VINCENT J. INTRIERI RESIGNS FROM TWO BOARDS HOUSTON – June 13, 2011 – Dynegy Inc. (NYSE: DYN) was informed today that Vincent J. Intrieri, currently a Dynegy independent director, has resigned from the boards of Viskase Companies, Inc. and American Railcar Industries, Inc.His decision to resign was made in an effort to be responsive to proxy advisory firms that believe that a director who serves on a large number of boards could be overextended and may not be able to commit sufficient focus and time required to be an effective director. Mr. Intrieri is a director nominee standing for election at Dynegy’s annual meeting of stockholders scheduled for June 15, 2011.He also serves as chairman of the finance and restructuring committee of Dynegy’s Board of Directors. Through its subsidiaries, Dynegy Inc. produces and sells electric energy, capacity and ancillary services in key U.S. markets.The power generation portfolio consists of approximately 11,600 megawatts of baseload, intermediate and peaking power plants fueled by a mix of natural gas, coal and fuel oil. ### Additional Information and Where to Find It Dynegy has filed with the Securities and Exchange Commission (“SEC”), and mailed to its stockholders, a proxy statement in connection with its 2011 annual meeting of stockholders. STOCKHOLDERS ARE URGED TO READ THE PROXY STATEMENT AND OTHER DOCUMENTS FILED WITH THE SEC CAREFULLY BECAUSE THEY CONTAIN IMPORTANT INFORMATION. Stockholders may obtain free copies of these documents and other documents filed with the SEC by Dynegy through the website maintained by the SEC at www.sec.gov and at Dynegy’s website at www.dynegy.com, or by contacting Dynegy’s investor relations department at 1000 Louisiana Street, Suite 5800, Houston, Texas 77002 or 713-507-6400. Certain Information Regarding Participants Dynegy and its Board of Directors are, and certain of its officers may be deemed to be, participants in the solicitation of proxies with respect to the 2011 annual meeting of stockholders. A description of the direct and indirect interests of the participants, by securities holdings or otherwise, is contained in Dynegy’s proxy statement that was filed with the SEC on April 29, 2011. Media: 713-767-5800 Analysts: 713-507-6466
